



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Adam, 2017 ONCA 988

DATE: 20171215

DOCKET: C59153

Hoy A.C.J.O., Doherty and Feldman JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ahmed Adam

Appellant

Michael Dineen, for the appellant

Rachel Young, for the respondent

Heard and released orally:  December 8, 2017

On appeal from the conviction entered by Justice R. Smith
    of the Superior Court of Justice, dated October 30, 2013 and the sentence
    imposed on May 23, 2014.

REASONS FOR DECISION

[1]

This fraud case, involving multiple
    accused, was entirely completed in the trial court almost three years before
    the Supreme Court of Canadas decision in
R. v. Jordan
, 2016 SCC 27, [2016] 1 S.C.R. 631
.  The appellant appeals conviction.  He argues that the
    application judge erred in dismissing his s. 11(b) pre-trial
Charter
application.  In particular, he argues that the
    application judge erred in his
Morin
analysis.  He concedes that if the application judge did not err in his
Morin
analysis, the delay is reasonable under
Jordan
.

[2]

We agree with the application judge that, balancing the factors
    required to be taken into account in a
Morin
analysis, the delay is
    reasonable.


[3]

The delay in this case arose from the
    Crowns decision to join the appellants co-accused.  Even on the appellants
    argument, the delay resulting from joining the co-accused exceeded the
Morin
guidelines by only one month.

[4]

This is a moderately complex fraud case. 
    As the application judge noted, it involved many documents and apparently
    intercepted communications.  Even if the co-accused had not been joined, given
    the nature of the fraud, the evidence against the co-accused was necessary and
    the trial would have been lengthy.

[5]

The appellant was on bail on liberal
    terms.  There was no prejudice to the appellants liberty interest.  Nor was
    there prejudice to the appellants ability to make full answer and defence in
    this largely document-driven matter.  We give little weight to prejudice to the
    security interests of the appellants person, in the sense of being free from
    the stress and cloud of suspicion that accompanies a criminal charge.  As
    indicated, the delay in excess of the
Morin
guidelines is, at best, one month and there was no
    evidence from the appellant as to the effect of the delay on him.

[6]

Finally, this was a serious fraud. 
    There was a societal interest in bringing this case to trial.

[7]

Accordingly, the appeal is dismissed.

Alexandra Hoy A.C.J.O.

Doherty J.A.

K. Feldman J.A.


